Citation Nr: 0930383	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a L5-S1 
laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2007, the Board remanded the issue on appeal to 
the RO, via the Appeals Management Center.  

FINDING OF FACT

A low back disorder was not demonstrated during service, was 
first shown many years following discharge from service, and 
is not etiologically related to an incident or injury during 
service.  

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a July 2004 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection for a 
low back disability.  In addition, he was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In a December 2007 correspondence, VA 
advised the veteran of these criteria.

For the above reasons, the Board finds that the RO's notices 
in July 2004 and December 2007 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO complied with the Board's September 
2007 Remand instructions by obtaining outstanding Social 
Security Administration disability determination records and 
in advising the veteran of the VCAA notice requirements.  The 
RO has obtained identified private and VA outpatient 
treatment records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) , aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); 38 C.F.R. § 3.303 (2007).  Pursuant to 38 C.F.R. § 
3.303(b), the second and third elements of service connection 
may be alternatively established through demonstrating a 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).  Continuity of symptomatology may be 
shown where a condition is "noted" or observed during 
service, there is evidence of postservice continuity of 
symptomatology, and there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 495-98; Brewer v. West, 
11 Vet. App. 228, 231 (1998).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

On his initial application for service connection for a low 
back condition, the veteran alleged that he was treated for 
back problems while in the military.  No further details were 
provided.  Following the denial of his claim by the RO, the 
veteran again, without specificity, stated that he was 
treated for the back condition while in the military.  

The Board has carefully reviewed all the evidence of record, 
but finds, however, that the preponderance of the evidence is 
against the claim.  In short, while there is evidence showing 
that the veteran has a current low back disability, his 
allegations as to in-service incurrence are not confirmed by 
the official service department records.  In addition, there 
is persuasive evidence showing that a low back disability was 
incurred many years following discharge from service.  

In this respect, VA outpatient treatment records document a 
current low back disability.  An October 2003 x-ray 
examination, for example, notes multilevel degenerative disc 
disease in the lumbar spine, with more significant 
degenerative disc disease present at L5-S1.  

The veteran's service treatment records, however, do not 
document complaints or treatment for a low back condition.  
While they show treatment for a variety of other health 
concerns, none pertain to the low back.  Similarly, his 
separation examination on January 1956 included a normal 
musculoskeletal examination.  Finally, there is no evidence 
in the first post service year showing complaints or 
treatment for arthritis of the lumbar spine.  

Rather, the overwhelming weight of the evidence reflects that 
the veteran's low back condition was initially incurred many 
years after service and is in no way related to an incident 
of service.  In this respect, the Social Security 
Administration (SSA) disability determination records are 
instructive.  On his application for SSA benefits, the 
veteran reported an injury to his back in 1974.  He reported 
that he had "some back pain in 1973 but became too disabled 
to work when I hurt my back 9-10-74."  He reported that he 
"had not been able to hold out for regular work since 
then."  

SSA records include private medical treatment records from J. 
G., M.D., and surgical records from the St. Francis Hospital.  
When treated by J. G., M.D., in August 1974, the veteran 
reported no history of prior back injury, but complained of 
onset of back pain in the past year.  The examination 
revealed a severe, acute and chronic lumbosacral strain and 
possible nerve root irritation.  

A surgical report from St. Francis Hospital indicates that 
the veteran underwent a laminectomy at L4-5, L5-S1, with 
removal of L4 and L5 discs on September 20, 1974.  

Current VA outpatient treatment records reflect that the 
veteran continues to suffer from degenerative disc disease of 
the lumbar spine.  The overwhelming weight of the evidence, 
however, does not indicate that the current low back 
disability is related to an incident or injury sustained 
during active duty service.  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  

ORDER

Service connection for residuals of a L5-S1 laminectomy is 
denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


